DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 

Applicant's remarks, pages filed on 04/18/2022 with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Johnson on 05/03/2022.

This listing of claims will replace all prior versions and listings of claims in the application:
IN THE CLAIMS:
1.  (Currently Amended)	A system for authenticating an individual’s location activity, comprising:
a mobile communications device connected to a network and in electronic communication with authentication protocol software stored on a server connected to the network;
using the authentication protocol software to send a communication to the mobile device, the communication comprising a message configured to elicit a response comprising a same message back from the mobile device;
the mobile communications device comprising a processor, memory connected to the processor, and additional software stored in the memory configured to:
receive the communication from the server and receive the same message entered into the mobile device by the individual;
receive biometric data entered by the individual as an input into the mobile communications device; 
access location information for the mobile communications device using a GPS  application stored on the mobile communications device; 
access time information for the mobile communications device from a clock application stored on the mobile communications device; 
periodically record sounds from an environment around the mobile communications device, wherein the sounds are not biometric data entered by the individual; 
on the mobile communications device an encrypted digital certificate comprising a hash calculation using the response, the sounds, the biometric data, a validation key, information;
transmitting the digital certificate to the authentication protocol software and verify the encrypted digital certificate at the server with the validation key.

2.  (Original)	A  system according to Claim 1, wherein the biometric data is voice data.

3.  (Currently Amended)	A system according to Claim 2, wherein verifying the voice data comprises accessing a voice authentication application on the mobile communications  device or on the server. 

4.  (Currently Amended)	A system according to Claim 3, wherein the voice authentication application comprises a pre-recorded voice sample. 

5.  (Currently Amended)	A system according to Claim 3, wherein the voice authentication application is in electronic communication with a remote server processing voice authentication services, and wherein the voice authentication services access a pre-recorded voice sample of the individual created using the mobile communications device.

6.  (Currently Amended)	A system according to Claim 1, further comprising forming an encrypted digital signature for the individual’s location activity after verifying the digital certificate at the server. 

7.  (Canceled)	

8. (Currently Amended)	A system of Claim 1, further comprising providing audio or video content data from the mobile device back to the server in the response. 

9. – 11.  (Canceled) 	 

12.   (Currently Amended)	  A system of Claim 1, further comprising accessing a hashing algorithm with the mobile communications device communications device.  	


Allowable Subject Matter
Claims 1-6, 8, and 12 are allowed.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Applicant's remarks filed on 04/18/2022 with respect to the art rejection of the claims have been fully considered and they are persuasive as amended,  as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493